Citation Nr: 1642911	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  13-33 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1956 to November 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This matter was previously before the Board, and, in July 2016, the matter was remanded for additional development.  Additional development in substantial compliance with the Board's remand instructions has been completed.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The hearing acuity in the Veteran's right ear was shown to be productive of the following levels of hearing impairment:  Level II prior to April 2013, Level I from April 2013 to October 2015, and Level II thereafter.

2.  The hearing acuity in the Veteran's left ear was shown to be productive of the following levels of hearing impairment:  Level I prior to April 2013 and Level II thereafter.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  The Board notes that this matter was previously remanded in July 2016 for an additional VA examination after the Veteran claimed that his bilateral hearing loss had increased in severity after his then most recent examination that occurred in October 2015.  The Veteran was subsequently provided with an additional VA examination in August 2016.  Therefore, the Board finds that the RO has substantially complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

Of note, in addition to dictating objective test results however, the VA audiologists have consistently described the functional effects caused by the Veteran's hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

The Board also notes that the Veteran has objected to the adequacy of VA examinations conducted prior to the July 2016 Board remand.  The Board does not find this to be adequate grounds for remand, because the Veteran failed to provide a basis to reject any examination save for the bare allegation that it was incoherent; and, to the extent that any claimed inadequacy could be cured, it was cured by the provision of an additional VA examination which confirmed the results of the earlier tests.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Hearing Loss

The Veteran is seeking an increased disability rating for his bilateral hearing loss.  The weight of the evidence indicates that the Veteran is not entitled to a compensable disability rating during the period on appeal.  

The Veteran first filed for service connection in March 2004, and, in November 2004, the RO granted service connection and assigned a noncompensable rating effective the date the claim was received.  In February 2013, the Veteran filed an increased rating claim alleging that his hearing loss had gotten worse.  The RO denied the Veteran's claim in July 2013, and he appealed.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000 cycles per second (Hz), 2,000 Hz, 3,000 Hz and 4,000 Hz.  38 C.F.R. § 4.85.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85 ) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

The Veteran underwent a VA examination in April 2013.  The measured puretone threshold values were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
35
25
30
40
60
LEFT
30
25
35
70
80

The average puretone threshold in the right ear was 38.75 decibels and 52.5 decibels in the left ear.  The description of the Veteran's speech recognition score was 88 percent in the right ear and 92 percent in the left ear.  The examiner noted that the Veteran's hearing loss did not prevent attainment of gainful employment.  The examiner noted that the Veteran's test results were inconsistent and unreliable.

The Veteran underwent a VA examination in October 2015.  The measured puretone threshold values were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
20
15
15
35
60
LEFT
20
15
25
70
75

The average puretone threshold in the right ear was 31 decibels and 46 decibels in the left ear.  The description of the Veteran's speech recognition score was 92 percent in the right ear and 84 percent in the left ear.  The examiner noted that the Veteran's hearing loss does not cause additional functional loss.

In January 2016 statement, the Veteran's representative indicated that the Veteran's hearing loss had increased in severity.

The Veteran underwent a VA examination in August 2016.  The measured puretone threshold values were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
25
30
25
30
60
LEFT
25
25
35
60
80

The average puretone threshold in the right ear was 36 decibels and 50 decibels in the left ear.  The description of the Veteran's speech recognition score was 86 percent in the right ear and 84 percent in the left ear.  The examiner noted that the Veteran's hearing loss did not cause additional functional loss.  The examiner noted that the Veteran's hearing loss does not prevent attainment of gainful employment.  The examiner noted that the Veteran's test results were inconsistent and unreliable.

The percentage evaluation assigned for hearing loss is derived by intersecting the vertical column of Table VII (in 38 C.F.R. § 4.85 ) appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  Using Table VI in 38 C.F.R. § 4.85, the pure tone average and speech recognition are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.

At the April 2013 testing, the right ear had a pure tone average of 38.75 dB and a speech recognition description of 88 percent; therefore, the right ear warranted a designation of II. The left ear had a pure tone average of 52.5 dB and a speech recognition description of 92 percent; therefore, the left ear warranted a designation of I.  Exceptional hearing was not shown by the examination.  As a result, the percentage evaluation in April 2013 was noncompensable.

At the October 2015 testing, the right ear had a pure tone average of 31 dB and a speech recognition description of 92 percent; therefore, the right ear warranted a designation of I. The left ear had a pure tone average of 46 dB and a speech recognition description of 84 percent; therefore, the left ear warranted a designation of II.  Exceptional hearing was not shown by the examination.  As a result, the percentage evaluation in October 2015 was noncompensable.

In August 2016 the right ear had a pure tone average of 36 dB and a speech recognition description of 86 percent; therefore, the right ear warranted a designation of II. The left ear had a pure tone average of 50 dB and a speech recognition description of 84 percent; therefore, the left ear warranted a designation of II.  Exceptional hearing was not shown by the examination.  As a result, the percentage evaluation in August 2016 was noncompensable.

The Board has considered whether a higher evaluation for hearing loss is available based on exceptional patterns of hearing impairment under 38 C.F.R. § 4.86. Nevertheless, as the Veteran's pure tone thresholds do not show 55 dB or more at all of the required frequencies or, 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz, for the either ear on any audiometric test, § 4.86 does not apply.

The Veteran has provided lay reports of the severity of his hearing loss.  Lay reports describe the Veteran's functional limitations related to hearing.  The Veteran is competent to describe the effects his hearing loss has on his daily functioning, and the Board finds that they are credible.  These descriptions of the Veteran's service-connected hearing loss, however, must be considered in conjunction with the rating criteria.  The VA examination reports included hearing examination and testing and, thus, addressed the functional effects caused by service-connected hearing loss.  The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  See Lendenmann.

The Board appreciates the difficulty that the Veteran's hearing loss causes him, and recognizes his frustration with the testing mechanisms that are employed to measure it.  However, the schedular rating criteria are clearly laid out in the VA regulations and are consistently administered in all hearing loss cases.  As such, the Board does not have the authority to direct a different hearing test or rating system.

Here, the weight of the evidence of record fails to demonstrate that the Veteran is entitled to a compensable disability.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to a compensable disability for bilateral hearing loss is denied.  

Extraschedular

When an extraschedular rating is not specifically sought or reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  The Veteran has not specifically sought extraschedular consideration, or suggested that his hearing loss has caused symptomatology that is not contemplated by the schedular rating criteria.  That is, the Veteran has not asserted that his hearing loss is unique or unusual in anyway.

TDIU

The Board has also considered whether TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that TDIU has not been raised by the record, because none of the VA examinations of record indicated that the Veteran's hearing loss prevented him from securing and maintaining employment.  The Veteran likewise has not alleged that he is unemployable solely on account of his service connected hearing loss disability.


ORDER

A compensable disability rating for bilateral hearing loss is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


